DETAILED ACTION
	The instant application is a domestic application filed 07 August 2020, which is a continuation of 07 August 2020, which is a continuation of 16/093,087 (now abandoned), which is a national stage entry of PCT/CN2017/080583, filed 15 April 2016.
	The preliminary amendment filed 10 August 2020 is acknowledged. Claims 23-42 are pending in the current application and are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichiro et al. (JP2008222682A, cited in PTO-892) in view of Wang et al. (CN101669962A, cited in PTO-892).
Yoichiro et al. teach a therapeutic agent for fibrotic lung disease, the therapeutic agent containing glycyrrhizin and/or a pharmaceutically acceptable salt thereof (para [0001]). Yoichiro et al. teach fibrotic lung disease includes chronic obstructive pulmonary disease (COPD), (para [0015]). Yoichiro et al. teach magnesium salts of glycyrrhizin (para [0017]). Yoichiro et al. the therapeutic agent is an inhalant (para [0018] and [0024]). Yoichiro et al. teach suitable excipients include lactose, glucose, mannitol and sodium chloride (per instant claims 28 and 34); and magnesium stearate (per instant claim 41), (para [0020]). Yoichiro et al. teach the dosage varies depending on age, symptom of patient but that it can vary from 150 to 225 mg/person, which can be administered once or divided into multiple doses per day (para [0025]-[0026]). Yoichiro et al. teach the dosage can also range from 25 to 1000 mg/per person per day if it is administered parenterally. 
While Yoichiro et al. teach magnesium salts of glycyrrhizin, Yoichiro et al. do not expressly disclose administering the alpha- or beta isomer of glycyrrhizin (instant claim 23).
	Wang et al. teach glycyrrhizic acid encompasses 18α-glycyrrhizin (i.e. isoglycyrrhizinic acid), and 18β-glycyrrhizin (p.3, second para). Wang et al. teach 18β-glycyrrhizin injections has high polarity, poor absorption in the digestive tract, is slow to be metabolized and cannot exert its anti-inflammatory effect immediately (p.3, third para). Wang et al. teach the 18α-glycyrrhizic acid enantiomer has outstanding pharmacological and pharmacokinetic advantages; fast acting with reduced enzyme levels; safe (i.e. low toxicity); low water and sodium retention; the half-life of drug allows for once a day administration (last para). Wang et al. teach using glycyrrhizic acid to treat respiratory diseases (p.3, last para). Wang et al. teach glycyrrhizic acid contains 3-5:1 molar ratio of 18α-glycyrrhizin (isoglycyrrhizinic acid) to 18 β-glycyrrhizin (p.3, first four para). Wang et al. teach the composition 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer magnesium isoglycyrrhizinate to lungs to treat COPD. 
One having ordinary skill in the art would have been motivated to administer the magnesium salt of 18α-glycyrrhizic acid, i.e. magnesium isoglycyrrhizinate to the lungs to treat COPD because it was known from Yoichiro et al. that glycyrrhizic acid and magnesium salts thereof are useful in treating COPD; and glycyrrhizic acid contains both 18α-glycyrrhizinate (i.e. isoglycyrrhizinate) and 18β-glycyrrhizinate. Thus, the glycyrrhizinate of Yoichiro et al. necessarily contains isoglycyrrhizinate. If it does not inherently contain isoglycyrrhizinate, the skilled artisan would have been expressly motivated to administer the isoglycyrrhizinate isomer because Wang et al. found the 18α-glycyrrhizic acid enantiomer has outstanding pharmacological and pharmacokinetic advantages; fast acting with reduced enzyme levels; safe (i.e. low toxicity); low water and sodium retention; wherein the half-life of drug allows for once a day administration (last para). In addition, Wang et al. also recognized the use of 18α-glycyrrhizinate for the treatment of respiratory diseases. Thus, the ordinary artisan would have had a reasonable expectation of success in treating a respiratory disease like COPD by administering magnesium isoglycyrrhizinate to the lung.
The ordinary artisan would have been motivated to administer the preparation containing magnesium isoglycyrrhizinate directly to the lung by inhalation because Yoichiro et al. recognize inhalation preparations as a suitable delivery of the active agent for the treatment of pulmonary fibrosis caused by COPD. 
prima facie obvious over the combined teaching of the prior art. 

Claims 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichiro et al. in view of Wang et al. as applied to claims 23 and 24 above, and further in view of Zhang et al. (WO 2012/026928, cited in IDS submitted 27 August 2020) and Wong-Beringer et al. (Chest, 2005, vol. 128, pp. 3711-3716, cited in PTO-892). 
Yoichiro et al. teach as discussed above.
Yoichiro et al. do not expressly disclose the inhaled preparation is a liquid preparation for use in a nebulizer (instant claims 25-31). 
Wang et al. teach as discussed above.
Zhang et al. teach a method of treating pulmonary fibrosis and/or lung diseases associated with pulmonary fibrosis, the method comprises administering to a subject an effective amount of glycyrrhetinic acid (GA), glycyrrhizic acid (GLA; also known as glycyrrhizinic acid), an ester/ether/amide of GA, or an ester/ether amide of GLA (claim 1). Zhang et al. teach the pulmonary fibrosis is induced by COPD (claim 12). Zhang et al. teach pulmonary inhalation results in deposition of the inhaled composition in the alveoli of the subject’s lungs (p.20, lines 14-23). Zhang et al. teach suitable dosage ranges from about 0.001 mg/kg to about 3 g/kg, to be administered more than once a day, wherein the dosage depends on the route of administration and seriousness of the disease to be treated (p.20-21, bridging para). 
Wong-Beringer et al. teach maximal efficacy for aerosol drug delivery for affecting the lungs depends on selection of a drug solution with optimal properties for aerosolization and an ideal nebulizing system (p.3712, left col. Last para). Wong-Beringer et al. teach pH, osmolality, viscosity and chloride ion concentration of solution may affect nebulization rates, lung deposition as related to particle size and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer magnesium isoglycyrrhizinate as a liquid preparation for use in a nebulizer. 
Starting from Yoichiro et al., the skilled artisan would have looked to the teachings of Zhang et al. because Zhang et al. provides additional guidance on inhalation administration of glycyrrhizinate for treating COPD. According to Zhang et al., pulmonary inhalation of glycyrrhizinate allows for the therapeutic agent to get deposited in the alveoli of the subject’s lungs to exert its therapeutic effect. The skilled artisan would have looked to Wong-Beringer et al., because the reference provides guidance on the use of nebulizers to aerosolize liquid preparations of therapeutic agents to the lungs. 

The skilled artisan would have been motivated to adjust the pH of the composition to 6.0-7.0, which overlaps with instant claim 30, because Wang et al. teach adjusting the pH of a glycyrrhizinate containing composition to 6-7, wherein the composition also contains sodium chloride for optimizing the osmotic pressure. 
One having ordinary skill in the art would have been motivated to formulate the inhaled preparation in a single dose in a package size of < 5 mL, because Wong-Beringer et al. teach allowing delivery of a dose of 50 mg of therapeutic agent in a volume not > 5 mL. A package size of less than 5 mL encompasses the amounts recited in instant claim 31. 
With respect to the amount of magnesium isoglycyrrhizinate per milliliter, one of ordinary skill in the art would have looked to Yoichiro et al. and Zhang et al., because they teach the amount of glycyrrhizinate for treating respiratory diseases. In addition, the skilled artisan would have looked to Wong-Beringer et al. because they are concerned with optimizing drug delivery to the lung using liquid preparations, wherein the nebulizer permits delivering an amount of drug per minute. The ordinary artisan would have been motivated to optimize the dose of drug per preparation because Yoichiro et al. teach varying the dosage according to age and symptom, and number of administrations per day. Zhang et al. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Yoichiro et al. in view of Wang et al. as applied to claims 23 and 24 above, and further in view of Zhang et al. (cited above) and Broeckx et al. (US Patent No. 9,642,799, cited in IDS submitted 14 May 2021).
Yoichiro et al. teach as discussed above.
Yoichiro et al. do not expressly disclose the inhalant as a powder (instant claims 32-42).
	Wang et al. teach as discussed above. 
Zhang et al. teach as discussed above.
	Broeckx et al. teach administering a therapeutic agent for the treatment of COPD, wherein the therapeutic agent is in the form of inhalation powder (col. 1, lines 10-15). Broeckx et al. teach administering therapeutic agents directly to the inflamed organ, thereby controlling inflammation in the lungs and minimizing the risks of systemic toxicity (col. 2, lines 52-67). Broeckx et al. teach administering a micronized form of the therapeutic agent to ensure predictable dosing of the drug, i.e. by achieving 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a preparation comprising magnesium isoglycyrrhizinate to lungs to treat COPD, wherein the preparation is an inhalant powder. 
One having ordinary skill in the art would have been motivated to administer the preparation as an inhalant powder because Broeckx et al. successfully treated COPD with a therapeutic agent in the form of an inhalant powder. The ordinary artisan would have been motivated to similarly administer magnesium isoglycyrrhizinate as an inhalant powder because Yoichiro et al. recognize inhalation as a suitable mode for treating COPD using glycyrrhizinate. 

In addition, the ordinary artisan would have been motivated to include lactose as an excipient because it is recognized by Yoichiro et al. as a suitable excipient for glycyrrhizinate preparations. The ordinary artisan would have also included magnesium stearate because Broeckx et al. teach it stabilizes lactose. The ordinary artisan would have been motivated to use sieved lactose having a particle size D50 distribution ranging from 40-150 µm because it was identified by Broeckx et al. as a desirable property to give an acceptable and reproducible drug that is chemically and physically stable for predictable dosage delivery. The particle size range of the sieved lactose lies within the range recited in instant claim 35, and significantly overlaps with the range recited in instant claim 36. 
With respect to the amount of magnesium isoglycyrrhizinate, one of ordinary skill in the art would have looked to Yoichiro et al. and Zhang et al. for teaching effective therapeutic doses of glycyrrhizinate to treat respiratory diseases. The ordinary artisan would have been motivated to optimize the dose of drug per preparation because Yoichiro et al. teach varying the dosage according to age and symptom, number of administrations per day. Zhang et al. teach varying the dosage according to route of administration and seriousness of the disease.
With respect to the dosage of micronized magnesium isoglycyrrhizinate and lactose, the ordinary artisan would have been motivated to formulate them such that the composition contains about 0.02 to 50 wt.% magnesium isoglycyrrhizinate, 40-99 wt.% lactose and 0.1 to about 10 wt.% magnesium stearate because Broeckx et al. teach these amounts provide a physically stable formulation for inhalation delivery. The amounts taught by Broeckx et al. in terms of weight percent overlap with the weight percent resulting from the amount of magnesium isoglycyrrhizinate and lactose recited in instant claims 38 and 39. One 
In addition, Yoichiro et al. teach treating COPD by administering glycyrrhizinate once per day or multiple times per day. Similarly, Broeckx et al. teach the inhalant preparation for treating COPD can deliver the desired active agent once a day or multiple times per day, or multiple times over a month. Thus, the dosing frequency of instant claim 42 is obvious over the combined teaching of dosing frequency taught by the prior art. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623